AURTHN.    TRXAS         78711




                                 April     9. 1974


The Honorable   Hugh C. Yantis,      Jr.               Opinion No.   H-   275
Executixe Director
Texas Water Quality Board                              Re: Authority of the Texas Water
P. 0. Box 13246 Capitol Station                        Quality Board to pay for certain
Austin,  Texas   78711                                 travel and training programs    and
                                                       to subcontract  training.

Dear   Mr.   Yantis:

        You have asked several questions about the authority of the Texas
Water Quality Board.       Your first question concerns the Board’s        authority
to pay the travel expenses of its employees       in certain situations.     Apparent-
ly the Board is often asked by private citizen groups to furnish speakers
to explain water pollution laws and regulations.        The Board willingly
satisfies  such requests    in the belief that these private groups canbe of aid
to it in implementing    the policy of the Texas Water Quality Act, $ $ 21.001,
et seq.,   Water Code, .V. T. C.S.      The Board also sends its employees       to
various locations   around the state in order to conduct seminars         for city
officials  who are developing and implementing       water pollution control and
abatement plans.      You ask whether the Board may reimburse          its employees
for the travel expenses     incurred during these speaking engagements.

      The Water Quality Board’s appropriation   for fiscal years   1974 and
1975 does include funds to be used for the payment of travel expenses.
General Appropriations    Act (Acts 1973, 63rd Leg.,   ch. 659, p. 1786 at
p. 2047).  The Appropriation   Act’s General Travel Regulations   provide:

                      1’. . . Travel expenses may be reimbursed
                 from the appropriations    made in this Act only
                 where the purposes of travel performed      are
                 clearly for the conduct of the State’s official
                 business   and in consonance with the legal




                                           p.   1283
The Honorable     Hugh C.      Yantis,    Jr.        page 2    (H-275)




                responsibilities    of the agency           of the State
                represented.     ” Appropriations            Act, supra,
                p. 2203.

       Thus an employee of the Water Quality Board may be reimbursed
for his travel expenses  only if the trip in question was undertaken to
conduct state business  made the responsibility     of the Board.

       The Texas Water      Quality       Act is administered        by the Water    Quality
Board,   and its purpose    is:

                     “It is the policy of this state and the purpose
                of this chapter to maintain the quality of water in
                the state consistent with the public health and enjoy-
                ment, the propagation and protection of terrestrial
                and aquatic life, the operation of existing industries,
                and the economic      development of the state; to encour-
                age and promote the development        and use of regional
                and area-wide     waste collection,  treatment,   and
                disposal    systems   to serve the waste disposal needs
                of the citizens of the state; and to require the use of
                all reasonable    methods to implement this policy. ”
                § 21.002,    Water Code, V. T. C. S.

In achieving    the purposes     of the Act,         the Board   is instructed   to cooperate
as follows:

                “The board       shall:

                     “(1) encourage voluntary cooperation        by the
                people,   cities,  industries,   associations,    agricul-
                tural interests,    and representatives     of other
                interests   in preserving    the greatest possible utility
                of water in the state;

                     “(2) encourage the formation and organization
                 of cooperative  groups, associations,cities, industries,




                                                p.   1284
The Honorable    Hugh C.    Yantis.   Jr.        page   3   (H-275)



                and other water users for the purpose of pro-
                viding a medium to discuss and formulate plans
                for attainment of water quality control;” § 21.067,
                Water Code, V. T. C. S.

      Section   2L 061 of the Act provides:

                     “The board shall administer      the provisions
                of this chapter and shall establish the level of
                quality to be maintained    in, and shall control the
                quality of the water in this state as provided by
                this chapter.  . . . The board has the powers
                and duties specifically   prescribed    by this chapter
                and all other powers necessary       or convenient to
                carry out its responsibilities.   ” § 21. 061, Water
                Code, V. T. C. S.

       In order to satisfy its obligation imposed by these statutes to
encourage private groups to become involved in water quality control,
the Board in our opinion is authorized to make its employees          available
for speaking engagements      and semina~rs on that subject.      While on such
assignments,    Board employees     would be conducting state business for
which the Board is made responsible        by these statutes,   viz, the dissemi-
nation of water pollution control information.      Since the purpose of the
speaking engagements      is to conduct state business,   .the Board is autho-
rized by the Appropriation     Act’s Travel Regulations     to reimburse    its
employees    for the travels expenses   incurred while on them.

       Your second question concerns       certain training programs    conducted
by the Board.     The Board has contracted with various federal agencies for
funds to be used to train sewage treatment plant operators.         Training
schools have been set up in different cities in the state, and staff members
have been sent to supervise     and participate   in these schools.  You ask
whether the Board is authorized      to conduct such training programs      and
whether it may reimburse      it.s employees   for travel expenses incurred
while participating   in the programs.




                                            p.   1285
.   .



                                                                                              , .



    The Honorable     Hugh C.    Yantis,    Jr.        page 4   (H-275)



          In addition to the statutory       provisions~~~set out above,       5 21. 087 of
    the Water Quality Act provides:

                         “The Board may execute agreements                 with the
                    Department      of the Interior,     the Federal Water
                    Pollution Control Administration,             or any other
                    federal agency that administers           programs      providing
                    federal cooperation,        assistance,     grants, or loans
                    for research,      development,       investigation,     training,
                    planning,    studies,    programming,        and construction
                    related to methods,        procedures,     and facilities     for
                    the collection,     treatment,     and disposal of waster
                    other water quality control activities.              The board
                    may accept federal funds for these purposes and for
                    other purposes       consistent    with the objectives      of this
                    chapter,   and may use the funds as prescribed                by
                    law or as provided by agreement.             I’ $ 21. 087, Water
                    Code, V. T. C. S.

    Furthermore    the Board’s  appropriations for fiscal years 1974 and 1975
    set aside to it any funds provided by a federal agency.    General Appro-
    priations Act, supra, p. 2049.

           Under the authority conferred     upon it by 5 21. 087, the Board clearly
    can contract with federal agencies     for funds to be used to conduct training
    programs   for sewage treatment plant operators.        Because   such programs
    are authorized,  the Board is also authorized by the Appropriation        Act’s
    Travel Regulations   to reimburse    its employees   for the travel expenses
    incurred while participating   in the programs.

          Your third and final question is whether the Board is authorized to
    subcontact with other state agencies  to conduct training programs   for
    sewage plant operators.

           Section 21. 068 of the Water Quality Act provides that the Board
    may make contracts and execute instruments       that are necessary   or con-
    venient to the exercise   of its powers or the performance   of its duties.




                                                  p.   1286
The Honorable     Hugh C.   Yantis,   Jr.        page     5   (H-275)



E&an more   pertinent    is $ 21.031 (b) which          states:

                     “(b) The executive director     shall employ
                the staff authorized by the board.       In addition to
                its own staff, the board may by interagency         contract
                utilize,  and upon the request of the board        shall
                receive,   the assistance   of any state-supported       edu-
                cational institution,   experimental    station,  or other
                state agency. ” $ 21. 031 (b), Water Code, V. T. C. S.

Under the authority     of these provisions,        the Board can subcontract          with
other state agencies     for the performance         of its training programs.

                                   SUMMARY

                     The Texas Water Quality Board is authorized:
                (1) to reimburse    its employees    for travel expense?
                incurred in disseminating      information    concerning
                water pollution and its control,      (2) to contract with
                federal agencies for funds to be used to conduct train-
                ing programs     for sewage treatment plant operators,
                and (3) to subcontract with other state agencies         for
                actual performance      of the training.

                                                              Very   truly yours,




                                                              Attorney   General    of Texas




David M. Kendall.       Chairman
Opinion Committee




                                            p.   1287